11/10/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                          FILED
                                                                                    Case Number: PR 06-0422


                                      PR 06-0422                                NOV 1 0 2020
                                                                             Bowen Greenwoo0
                                                                           Clerk of Supreme Court
                                                                              State of Montana

 IN THE MATTER OF THE PETITION OF                                         ORDER
 DAVID J. LAKIN


      David J. Lakin has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for adrnission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Lakin passed the MPRE in 1993 when seeking admission to the
practice of law in the State of Tennessee. He has "[Aracticed law continuously as a civil
litigation and government lawyer for over 27 years, without any ethical or disciplinary
action in any jurisdiction where licensed or admitted to practice law." Good cause
appearing,
      IT IS HEREBY ORDERED that the petition of David J. Lakin to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this 1 6 "Tay of November, 2020.




                                                          Chief Justice
~
    Justices